DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 05 January 2021. Claims 1, 8-10 and 12-15 are pending; claims 1, 8, 10 and 12-13 are amended; and claims 2-7, 11 and 14-15 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation, “Discussion on RAN notification area for the new RRC state”, 3GPP TSG RAN WG2 Meeting #96, Reno, USA, 14th-18th November 2016, R2-168524, hereafter D1 in view of CATT, “Inactive State and RAN based notification area”, 3GPP TSG RAN WG3 Meeting #93bis, Sophia Antipolis, France, 10th-14th October 2016.
Regarding claim 1, D1 discloses a method of determining, by a user equipment (UE), whether a specific cell belongs to a radio access network (RAN) based notification area in a wireless communication system, the method comprising: 
receiving, from a network, a configuration for a RAN based notification area, wherein the configuration includes a plurality of identifiers (IDs) for each of a plurality of areas included in the RAN based notification area and a plurality of cell IDs each corresponding to a plurality of cells included in the RAN based notification area, and wherein the each of the plurality of areas includes one or more cells (Section 2.1 first paragraph disclosing “a notification area within which the UE can move and be notified…in NR, depending on network preference, the RAN based notification area should be completely configurable. It has been agreed from last meeting that the notification area could be a single ‘cell’ or a group of ‘cells’”; Proposal 4 and preceding paragraph disclosing “If a completely dynamic and configurable notification area is preferred, a list of ‘cell’ IDs could be considered as a notification area.” and “RAN based notification area is configured explicitly via dedicated signalling.”; Section 2.1 first paragraph disclosing “At the same time, in some networks, it may be preferred to maintain the CN based tracking area concept at the RAN level and make provisions for RAN to utilize the same procedure accordingly.” pg. 2 paragraph between Proposal 1 and Proposal 2 disclosing “It has been agreed in SA2 [2] that the idle mode and corresponding tracking at CN location area level exists in NR. Therefore, a given CN location area similar to tracking area as defined in LTE is assumed. This area, identified by a corresponding code, which typically consists of a number of ‘cells’ belonging to same or different gNBs will also be defined for NR.” and disclosing a list of CN codes received form the network at attach); 
receiving, from the specific cell, system information including a cell ID of the specific cell and an ID of an area including the specific cell (pg. 2, paragraph between proposal 1 and proposal 2 disclosing, “a given CN location area similar to tracking area as defined in LTE is assumed. This area, identified by a corresponding code, which typically consists of a number of ‘cells’ belonging to same or different gNBs will also be defined for NR. The serving ‘cell’ of the UE typically broadcasts this location area code (16 bits) where it belongs to and its ‘cell’ identity (28 bits) in SIB1.”); 
determining the specific cell does not belong to the RAN based notification area, based on that the cell ID and the ID of the area are not included in the configuration including the plurality of cell IDs and the plurality of IDs for each of the plurality of areas; initiating a RAN based notification area update procedure; and informing the network of not belonging to the RAN based notification area (pg. 2 paragraph between Proposal 3 and Proposal 4 disclosing “optimal notification area is a trade-off between the number of notification messages and the number of notification area update messages transmitted by the UE…If a completely dynamic and configurable notification area is preferred, a list of ‘cell’ IDs could be considered as a notification area. The UE in inactive mode of operation can move within the notification area without incurring any signalling.”; Section 2.1 first paragraph disclosing “At the same time, in some networks, it may be preferred to maintain the CN based tracking area concept at the RAN level and make provisions for RAN to utilize the same procedure accordingly” and pg. 2 paragraph between proposal 1 and proposal 2 disclosing comparing the CN location code to the list received during attach; pg. 2 Observation 1 disclosing “It is assumed that the UE will perform CN location area update procedure in idle mode when it crosses the CN location area boundary, similar to TAU in LTE. Furthermore, as discussed in [3], CN location area update procedure is considered as baseline for RAN level tracking.”),
wherein the UE is in an RRCINACTIVE state (Section 1, disclosing the discussion in this paper relates to Item 4 (i.e., the highlighted aspect in the agreements) related to RAN notification area and its configuration for support of RRC_INACTIVE state.).

Regarding claim 8, D1 further discloses the method of claim 1, wherein the system information is received from the specific cell based on the UE performing cell reselection on the specific cell (“The serving ‘cell’ of the UE typically broadcasts this location area code (16 bits) where it belongs to and its ‘cell’ identity (28 bits) in SIB1).

Regarding claim 9, D1 further discloses the method of claim 1, wherein the system information is received from the specific cell before the UE performs cell reselection on the specific cell (“The serving ‘cell’ of the UE typically broadcasts this location area code (16 bits) where it belongs to and its ‘cell’ identity (28 bits) in SIB1. It is inherent that a mobile device; pg. 2 paragraph between Proposal 3 and Proposal 4 disclosing, “The UE in inactive mode of operation can move within the notification area”).

Regarding claim 10, D1 further discloses the method of claim 1, wherein the specific cell is at least any one of a serving cell, a neighboring cell, or a target cell (Section 2.1 disclosing “The serving ‘cell’ of the UE typically broadcasts this location area code (16 bits) where it belongs to and its ‘cell’ identity (28 bits) in SIB1.”).

Regarding claim 12, D1 further discloses the method of claim 1, wherein the area including the plurality of cells is a core network (CN) based notification area (Proposal 2 disclosing “CN Location Area code (similar to Tracking Area code) broadcast in system information of NR Cells”; Observation 2 disclosing “RAN based notification area could be assumed to be the same as CN location area”; Section 2.1 first paragraph disclosing “At the same time, in some networks, it may be preferred to maintain the CN based tracking area concept at the RAN level and make provisions for RAN to utilize the same procedure accordingly.” pg. 2 paragraph between Proposal 1 and Proposal 2 disclosing “It has been agreed in SA2 [2] that the idle mode and corresponding tracking at CN location area level exists in NR. Therefore, a given CN location area similar to tracking area as defined in LTE is assumed. This area, identified by a corresponding code, which typically consists of a number of ‘cells’ belonging to same or different gNBs will also be defined for NR.” and disclosing a list of CN codes received form the network at attach; Proposal 2 There will be NG Core/CN Location Area code (similar to Tracking Area code) broadcast in system information of NR Cells).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, “Discussion on RAN notification area for the new RRC state”, 3GPP TSG RAN WG2 Meeting #96, Reno, USA, 14th-18th November 2016, R2-168524, hereafter D1.

Regarding claim 13, the claim is directed towards a user equipment (UE) for determining whether a specific cell belongs to a radio access network (RAN) based notification area in a wireless communication system, the UE comprising: a memory; a transceiver; and a processor connecting the memory and the transceiver, wherein the processor is configured to perform the method of claims 1-3. It is notoriously well-known to one of ordinary skill in the art to implement the functionality of a UE in the manner claimed; therefore, claims 13-15 are rejected as obvious over D1 based on the cited portions of D1 with respect to the rejections of claims 1-3.
Response to Arguments
Applicant's arguments filed 05 January 2021 have been fully considered but they are not persuasive. Applicant argues the reference of record does not disclose the feature, “determining the specific cell does not belong to the RAN based notification area, based on that the cell ID and the ID of the area are not included in the configuration including the plurality of cell IDs and the plurality of IDs for each of the plurality of areas; initiating a RAN based notification area update procedure; and informing the network of not belonging to the RAN based notification area.” Examiner respectfully disagrees. As evidenced by the portions of the disclosure of the reference of record above, it is seen that D1 discloses two concepts. One in which the RAN notification area is a list of cell IDs and the user equipment can move about this group of cells without needing to perform an area update. It is implicit in the disclosure that a user equipment configured with this RAN notification area will base the decision on the cell ID received from the serving cell and the list of cell IDs.
D1 further discloses at the same time teaching that the configuration can also comprise a list of core network (CN) location area codes in which the CN area consists of a plurality of cells and that based on comparing an NG Core/CN Location Area code (Similar to Tracking Area code) with a list of codes received during attach and that a location update is performed when the user equipment crosses a CN location area boundary which inherently includes crossing a boundary into an area not matching the list.
Applicant argues the reference of record D1 does not disclose the UE in RRC_INACTIVE mode. Examiner respectfully disagrees because Section 1 of the reference expressly discloses D1 is directed towards “RAN notification area and its configuration for support of RRC_INACTIVE state.” Examiner advises consideration of the original version of the reference of record D1 which highlights Item 4 in the agreements in yellow which would provide a better understanding of the disclosure in Section 1; however, it cannot be said any clearer than the express disclosure quoted above.
With respect to applicant’s remarks as they relate to Intel Corporation, “RAN based update mechanism for new RAN state”, 3GPP TSG RAN WG2 Meeting #96, Reno, USA, 14th-18th November 2016, R2-168525, examiner disagrees and finds the reference discloses similar features and is expressly referenced by the reference of record D1 as such. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Intel Corporation, “RAN based update mechanism for new RAN state”, 3GPP TSG RAN WG2 Meeting #96, Reno, USA, 14th-18th November 2016, R2-168525. CATT, “Inactive State and RAN based notifications”, 3GPP TSG RAN WG3 Meeting #93bis, Sophia Antipolis, France, 10th – 14th October 2016, R3-162217 discloses features of the claimed invention. Lee et al. (US 2012/0309419 A1) discloses features in the conventional art related to tracking area updates disclosed by D1 as the basis for the features of D1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461